EXAMINER’S AMENDMENT

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from copending Application 16/884,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
payment of the issue fee.

Reasons for Examiner’s Amendment:
 	Claim 1 is amended to correct an obvious typographical error with respect to the amount of modifier, in view of Applicant’s stated intention to adopt the Examiner’s suggestions in the previous Office Action mailed 02/17/2022 regarding the Claim Objections.
	Claim 1 is amended to replace commas with semicolons to more clearly separate the members in the list of modifiers.
	Claim 1 is amended so that the amount of initiator is rephrased to be consistent with the amounts of other components in the claim.


The application has been amended as follows: 

In claim 1,
	line 6, “0.5-20 parts by weight of a modifier” has been changed to
 		 --0.5-10 parts by weight of a modifier--;
 	lines 7-9 have been replaced in their entirety by the following:
 -- at least one of: o-xylylenediamine; m-xylylenediamine; alpha,alpha'-diamino-p-xylene; 2,3,5,6-Tetrachloro-p-xylene-alpha,alpha′-diamine; and 1,3,5,7-Tetraazatricyclodecane;
 	line 10, “an initiator with 0.5-20 parts by weight” has been replaced by
		--0.5-20 parts by weight of an initiator--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited method of forming a polyester elastomer composite membrane comprising: forming a solvent mixture containing thermoplastic polyester elastomer powder and the recited solvent; mixing the recited amine-containing modifier compounds to the solvent mixture to form a first mixture; mixing the recited initiator in the first mixture to form a second mixture; drying the second mixture to produce a modified polyester elastomer; and laminating the modified polyester elastomer to another layer using injection molding to form a composite material (claim 1).
 	The provisional non-statutory double patenting rejections based on copending Application No. 16/885,136 (HUANG ET AL) (US 2021/0371607) in the previous Office Action mailed 02/17/2022 have been withdrawn in view of the Terminal Disclaimer filed 04/21/2022.
	NANBA ET AL (US 2007/0065673) and CHINO ET AL (US 2019/0136052) and JP 07-179333 and JP 2012-020571 and JP 2011-230503 and WO 2012/132084 fail to disclose polyester elastomers modified with the recited diamine or polyamine compounds.
 	HUANG ET AL (US 2021/0372018) fail to claim the recited injection molding method of forming a multi-component composite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 4, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787